DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cyclonic separation device” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 objected to because of the following informalities:  “An apparatus” should be “The apparatus”.  Appropriate correction is required.
Claim 2 objected to because of the following informalities:  “the elongate axis” should be “the elongate axis(A)”.  Appropriate correction is required.
Claim 3 objected to because of the following informalities:  “he elongate axis(A)” should be “the elongate axis(A)”.  Appropriate correction is required.
Claim 4 objected to because of the following informalities:  “An apparatus” should be “The apparatus”.  Appropriate correction is required.
Claim 5 objected to because of the following informalities:  “An apparatus” should be “The apparatus”.  Appropriate correction is required.
Claim 6 objected to because of the following informalities:  “An apparatus” should be “The apparatus”.  Appropriate correction is required.
Claim 7 objected to because of the following informalities:  “An apparatus” should be “The apparatus”.  Appropriate correction is required.
Claim 8 objected to because of the following informalities:  “An apparatus” should be “The apparatus”.  Appropriate correction is required.
Claim 9 objected to because of the following informalities:  “An apparatus” should be “The apparatus”.  Appropriate correction is required.
Claim 10 objected to because of the following informalities:  “An apparatus” should be “The apparatus”.  Appropriate correction is required.
Claim 11 objected to because of the following informalities:  “An apparatus” should be “The apparatus”.  Appropriate correction is required.
Claim 12 objected to because of the following informalities:  “An apparatus” should be “The apparatus”.  Appropriate correction is required.
Claim 13 objected to because of the following informalities:  “An apparatus” should be “The apparatus”.  Appropriate correction is required.
Claim 16 objected to because of the following informalities:  “An apparatus” should be “The apparatus”.  Appropriate correction is required.
Claim 17 objected to because of the following informalities:  “An apparatus” should be “The apparatus”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2-13, 16-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3,
Claim 3 recites the limitation "the airflow" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For compact prosecution, Examiner will interpret as “an airflow”.
Regarding claim 4,
Regarding claim 4, the word "it" in line 3, renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05.
For compact prosecution, Examiner will interpret as “the dirt laden air”.
Regarding claim 5,
claim 5, the phrase "the elongate axis" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by “the elongate axis”), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05.
For compact prosecution, Examiner will interpret as “the elongate axis(A)”.
Regarding claim 6,
Regarding claim 6, the phrase "the elongate axis" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by “the elongate axis”), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05.
For compact prosecution, Examiner will interpret as “the elongate axis(B)”.
Regarding claim 11,
Claim 11 recites the limitation "floor head" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For compact prosecution, Examiner will interpret as “the floor head”.
Regarding claims 4-13, 16-17,
are rejected as being dependent from a rejected claim.  Appropriate action is necessary.  No new matter should be entered

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conrad (US Pub No. 2014/0237759 A1, hereinafter "Conrad").
Regarding Claim 1,
Conrad is also concerned with a surface cleaning apparatus.(Abstract)
Conrad discloses the surface cleaning apparatus is a cyclonic cleaning assembly comprised of a main body(901), a cyclone bin assembly(910), a cyclone chamber(913), a dirt collection chamber(914) and a handle(902,Fig.9). (Para.91)

Conrad also discloses the cyclone chamber(913) extends about a cyclone axis(920, beg.Para.94), and the dirt collection chamber(914) extends along a dirt collection axis(918)(end Para.92); thereby the dirt collection chamber is co-axial to the cyclone chamber(913) as illustrated in Fig.6.

Conrad further discloses wherein the apparatus is a horizontal cyclone, wherein the dirt collection chamber(914) can be with the inlets(922) and outlets(923) at differing positions.(mid.Para.98); thereby capable of having the dirt collection axis(918) and the cyclone axis(920) horizontal and perpendicular to an axis(925) of an inlet(903) of a wand(907).(end.Para.94)

Additionally, Conrad discloses the handle axis(902, Fig.9) with a handle axis(983); wherein the handle may be a generally upright or pistol-grip style handle(end Para.131); wherein the handle axis(983) forms an angle relative to a vertical axis and intersects the horizontal axis of the cyclone axis(918)(Para.134); thereby capable of intersecting the horizontal axis of the dirt collection axis(918) and thus capable of configuring the handle is perpendicular to the dirt collection axis(918).

Therefore Conrad discloses
A surface cleaning apparatus(900) comprising: a floor head(908); a housing(901) supporting a suction source(911, Fig.6); and a dirt collection container(914) having an elongate axis (A)(918, Fig.6) (Para.91,end Para.92); an elongate member(907) having an elongate axis (B)(925, Fig.6), said elongate member(907) connecting the floor head(908) to the housing(901), said elongate member(907) including a passage(see annotated figure below) for carrying dirt-laden air(beg.Para.87) from the floor head(908) to the dirt collection container(914); and a user graspable handle(902) coupled to the housing(901)(“coupled” as illustrated in annotated figure below), the user graspable handle(902) having a user-graspable portion(see annotated figure below) extending substantially perpendicular to the elongate axis (A)(918)(“perpendicular” as cited end Para.131 and Para.134) of the dirt collection chamber(914), wherein the elongate axis (B)(925) of the elongate member(907) intersects the elongate axis (A)(918) of the dirt collection container(914)(Para. 134).


    PNG
    media_image1.png
    587
    613
    media_image1.png
    Greyscale

Regarding Claim 2, Conrad discloses the invention of claim 1.
Conrad further discloses
 the elongate axis(A)(918) of the dirt collection container(914) is substantially horizontal in normal use.(mid. Para.87)

Regarding Claim 3,
Conrad is also concerned with a surface cleaning apparatus.(Abstract)
Conrad discloses the surface cleaning apparatus is a cyclonic cleaning assembly comprised of a main body(901), a cyclone bin assembly(910), a cyclone chamber(913), a dirt collection chamber(914) and a handle(902,Fig.9). (Para.91)

co-axial to the cyclone chamber(913) as illustrated in Fig.6.

Conrad further discloses wherein the apparatus is a horizontal cyclone, wherein the dirt collection chamber(914) can be with the inlets(922) and outlets(923) at differing positions.(mid.Para.98); thereby capable of having the dirt collection axis(918) and the cyclone axis(920) horizontal and perpendicular to an axis(925) of an inlet(903) of a wand(907).( end.Para.94)

Additionally, Conrad discloses the handle axis(902, Fig.9) with a handle axis(983); wherein the handle may be a generally upright or pistol-grip style handle(end Para.131); wherein the handle axis(983) forms an angle relative to a vertical axis and intersects the horizontal axis of the cyclone axis(918)(Para.134); thereby capable of intersecting the horizontal axis of the dirt collection axis(918) and thus capable of configuring the handle is perpendicular to the dirt collection axis(918).

Therefore, Conrad discloses
 A surface cleaning apparatus(900) comprising: a floor head(908); a housing(901) supporting a suction source(911); a dirt collection container(914); and a cyclonic separation device(913) for separating dirt from an airflow(see annotated figure above) passing through the apparatus(900)(Para.91), said device(913) having an elongate axis (A)(920), an elongate member(907) having an elongate axis (B)(925, Fig.6), said elongate member(907) connecting the floor head(908) to the housing(901), said elongate member(907) including a passage(see annotated figure above) for carrying dirt-laden air from the floor head(908) to the dirt collection container(914), and a user graspable handle(902) coupled to the housing(901)(“coupled” as illustrated in annotated figure above), the user graspable handle(902) having a user-graspable portion(see annotated figure above) extending substantially perpendicular to the elongate axis (A)(920) of the cyclonic separation device(913)(“perpendicular” as cited end Para.131 and Para.134), wherein the elongate axis (B)(925) of the elongate member(907) intersects the elongate axis (A)(920) of the cyclonic separation device(913)(Para.134).

Regarding Claim 4, Conrad discloses the invention of claim 3.
Conrad further discloses
 the elongate axis (A)(920) of the cyclonic separation device(913) is an axis substantially about which dirt-laden air is caused to rotate as the dirt laden air passes through the apparatus(900)(mid.Para.94).

Regarding Claim 5, Conrad discloses the invention of claim 3.
Conrad further discloses
 the elongate axis(A)(920) of the cyclonic separation device(913) is substantially horizontal in normal use.(mid. Para.98)

Regarding Claim 6, Conrad discloses the invention of claim 3.
Conrad further discloses
 the elongate axis(B)(918) of the dirt collection container(914) is substantially horizontal in normal use.(mid.Para.94)

Regarding Claim 7, Conrad discloses the invention of claim 3.
Conrad further discloses
 elongate axes(918, 920) of the dirt collection container(914) and the cyclonic separation device(913) are parallel with each other.(end Para.92)

Regarding Claim 8, Conrad discloses the invention of claim 3.
Conrad further discloses
 the housing(901) includes or is connected to a handle(902) for holding the apparatus(900).(“includes” as illustrated in annotated figure above)

Regarding Claim 9, Conrad discloses the invention of claim 3.
Conrad further discloses
 the elongate member(907) is disconnectable from the floor head(908)(mid. Para.87, beg. Para.88).

Regarding Claim 10, Conrad discloses the invention of claim 3.
Conrad further discloses
 the elongate member(907) is disconnectable from the housing(901)(mid. Para.87, beg.Para.88).

Regarding Claim 11, Conrad discloses the invention of claim 3.
Conrad further discloses
 the housing(901) is operable as a handheld surface cleaning apparatus(Fig.1) when the elongate member(907) and the floor head(908) are disconnected therefrom.(“Optionally, the inlet end(903) can be used to directly clean a surface.” mid. Para.87)

Regarding Claim 12, Conrad discloses the invention of claim 11.
Conrad further discloses
 a tool may be connected to the housing(901) in place of the elongate member(907)(“Alternatively, the inlet end(905) can be connected to the downstream of any suitable end of any suitable hose, cleaning tool or accessory,” Fig.1 mid.Para.87).

Regarding Claim 13, Conrad discloses the invention of claim 3.
Conrad further discloses
 the axes A(920) and B(925) are perpendicular or substantially perpendicular to each other. (beg. and end Para.94, end Para.92, mid.Para.98)

Regarding Claim 16, Conrad discloses the invention of claim 3.
Conrad further discloses
 elongate axes of the dirt collection container and the cyclonic separation device are substantially coaxial.(as illustrated in Fig.6,beg.Para.94, end Para.92)

Regarding Claim 17, Conrad discloses the invention of claim 3.
Conrad further discloses
 elongate axes of the dirt collection container and the cyclonic separation device are coaxial.(as illustrated in Fig.6,beg.Para.94, end Para.92)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA MAYNARD whose telephone number is (313)446-6580.  The examiner can normally be reached on 730a-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M./Examiner, Art Unit 3723    
                                                                                                                                                                                                    /MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723